Citation Nr: 1127371	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-12 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for cervical radiculopathy status post right ulnar decompression at the elbow (hereinafter right ulnar nerve disorder) claimed to have resulted from surgery conducted at the Gainesville VA Medical Center (VAMC) in September 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ex-Wife




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in April 2011.  This transcript has been associated with the file.


FINDING OF FACT

There is no competent evidence to show that the Veteran's right ulnar nerve disorder was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it conducted the September 2005 ulnar nerve decompression or that his right ulnar nerve disorder was due to an event not reasonably foreseeable when conducting the September 2005 ulnar nerve decompression.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a right ulnar nerve disorder claimed to be due to surgery performed at the Gainesville VAMC in September 2005 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2006.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Board finds that the medical opinion the RO obtained in June 2009 is adequate to adjudicate the claim because the examiner reviewed the record on appeal and thereafter provided an opinion based on citation to relevant evidence found in the claim's files.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran's contends that his current right ulnar nerve disorder is attributable to the September 2005 ulnar nerve decompression performed at the Gainesville VAMC.  His physician reportedly stated that, while the numbness might not get any better, it certainly would not get any worse.  Despite these assurances, the hand did get worse following the surgery, even forcing his early retirement.  Therefore, he believes that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

With regard to consent, in an August 2005 VA treatment record it was noted that the Veteran suffered from profound decreased nerve conduction of the right ulnar nerve, both above and below the elbow, and significant axonal loss.  It was noted the Veteran was scheduled for right ulnar decompression the following week and that the surgery was discussed with the Veteran and the expectations, alternatives, and risks were detailed.  It was also indicated that the Veteran was told there may be no relief of his symptoms, or there may be a recurrence of his symptoms, including weakness and numbness.  The treatment record reported that the Veteran understood this information and an informed consent form was signed that day.  The consent stated the Veteran understood the procedure to be performed and the risks and possible complications involved.  As such, there is no evidence that the Veteran did not have informed consent prior to having the ulnar nerve decompression procedure.

In determining foreseeability, an April 2005 VA treatment record indicated that the Veteran should be scheduled for a right ulnar nerve decompression.  The examiner's opinion was that since the Veteran already had significant atrophy in his right arm, he had a small chance of recovering completely normal function in his right hand.  As noted above, the Veteran had been informed that even after the ulnar nerve decompression there may be no relief of his symptoms and his symptoms may reoccur.  The Board notes that in the October 2009 VA medical opinion the examiner stated that the outcome of the Veteran's September 2005 procedure was not unexpected and was part of the usual, informed consent.  

The Board will next turn to whether the Veteran has an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA under 38 U.S.C.A. § 1151.

The Board has reviewed the September 2005 VA surgery records.  It was noted that there were no complications during the procedure.  Post-surgery, a March 2006 VA treatment record indicated the Veteran was still suffering from right hand weakness and atrophy.  The Veteran was diagnosed with severe right median and ulnar axonal neuropathies.  

The Board has also reviewed an October 2009 VA medical opinion.  The opinion indicated that the Veteran's claims file and medical records were reviewed.  The examiner's opinion was that there was no evidence to show that VA failed to provide a reasonable degree of care that would be expected of a reasonable health care provider.  The examiner also noted that the procedure resulted in no additional disability.  The examiner did not note any carelessness, negligence, lack of proper skill, error in judgment, or similar instance in fault.

The Veteran's co-workers submitted statements indicating that after his surgery his condition worsened and he was not able to grasp piles of mail or hold onto packages, as was required for his job as a postal worker.  See January 2010 statements.  At the April 2011 Board hearing, the Veteran testified that after his surgery in September 2005 he had problems using his thumb, his hand grip decreased, and he suffered from pain in his right arm.  His ex-wife also testified that the gap between his thumb and forefinger had deepened.  The Veteran further testified that he was not currently receiving treatment for his right ulnar nerve disorder because there was nothing that could be done for it.  See also June 2007 private treatment record.

The Board finds that there is no evidence of additional disability sustained by the Veteran due to his September 2005 procedure.  Furthermore, even if the presence of additional disability was to be conceded, without a finding of negligence or an event that was not reasonably foreseeable, the Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  
In a January 2010 statement by the Veteran he indicated that went to multiple VA medical appointments prior to his September 2005 surgery.  He reported that he was told by a VA physician that his condition may not improve, but that it would not get any worse.  See also April 2011 Board hearing transcript.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

The Board acknowledges that the Veteran believes his current right ulnar nerve disorder warrants compensation under 38 U.S.C.A. § 1151.  Unfortunately, as a layperson, he is not competent to provide evidence regarding the causation of a particular disability, nor is he competent to make statements regarding the medically appropriate standard of care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board finds the Veteran's statements as to the existence of an additional disability and the standard of care provided to be unpersuasive.

The record is devoid of any competent clinical evidence reflecting that any additional disability was proximately caused by the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for a right ulnar nerve disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


